DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2, 3, 11-13 and 17-20 are objected to because of the following informalities:  
Claim 2 Ln 5, please amend to --and the second conduit to [[the]] a second main line--.
Claim 3 Ln 2-3, please amend to --connects [[the]] a first conduit to [[the]] a second main line and a second conduit to the first main line--.
Claim 11 Ln 2, please amend to --from [[the]] a valve block into [[the]] a housing of the motor--.
Claim 12 Ln 2, please amend to --from [[the]] a valve block into [[the]] a housing of the motor--.
Claim 13 Ln 2, please amend to --from [[the]] a valve block into [[the]] a housing of the motor--.
Claim 17 Ln 16-17, please amend to --and the second conduit to [[the]] a second main line and a second conduit to the first main line--.
Claim 17 Ln 18-19, please amend to --and the second conduit to the first main line [[ ] ]] in the third position--.
Claim 18 Ln 2, please amend to --from [[the]] a valve block into [[the]] a housing of the motor--.
Claim 19 Ln 2, please amend to --from [[the]] a valve block into [[the]] a housing of the motor--.
Claim 20 Ln 2, please amend to --from [[the]] a valve block into [[the]] a housing of the motor--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 9, 11-13 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 Ln 2-3 cites the limitation "the second motor line”.  This limitation lacks antecedent basis and it is unclear if this line is in addition to the ‘second main line’ cited in claim 5 line 2-3.  Therefore the scope of the claim is indeterminate.  For examination, the limitation was interpreted as --the second [[motor]] main line--.
Claim 9 Ln 2 cites the limitation "a fluid pipe connected to the valve assembly”.  In light of the specification, the term ‘fluid pipe’ has been interpreted as reference tank--.
Claim 11 Ln 1-2 cites the limitation "The hydraulic device of claim 10 is a bent axis fixed displacement piston motor”.  It is unclear if this motor is the same as or in addition to the ‘hydraulic motor’ stated in claim 1 line 10.  Therefore the scope of the claim is indeterminate.  For examination, the limitation was interpreted as --The hydraulic device of claim 10, wherein the hydraulic motor is a bent axis fixed displacement piston motor --.
Claim 12 Ln 1-2 cites the limitation "The hydraulic device of claim 10 is swash plate”.  It is unclear if this motor is the same as or in addition to the ‘hydraulic motor’ stated in claim 1 line 10.  Therefore the scope of the claim is indeterminate.  For examination, the limitation was interpreted as --The hydraulic device of claim 10, wherein the hydraulic motor is a swashplate type motor --.
Claim 13 Ln 1-2 cites the limitation "The hydraulic device of claim 10 is a bent axis variable displacement piston motor”.  It is unclear if this motor is the same as or in addition to the ‘hydraulic motor’ stated in claim 1 line 10.  Therefore the scope of the claim is indeterminate.  For examination, the limitation was interpreted as --The , wherein the hydraulic motor is a bent axis variable displacement piston motor --.
Claim 18 Ln 1-2 cites the limitation "The hydraulic device of claim 17 is a bent axis fixed displacement piston motor”.  It is unclear if this motor is the same as or in addition to the ‘hydraulic motor’ stated in claim 17 line 10.  Therefore the scope of the claim is indeterminate.  For examination, the limitation was interpreted as --The hydraulic device of claim 17, wherein the hydraulic motor is a bent axis fixed displacement piston motor --.
Claim 19 Ln 1-2 cites the limitation "The hydraulic device of claim 17 is swash plate”.  It is unclear if this motor is the same as or in addition to the ‘hydraulic motor’ stated in claim 17 line 10.  Therefore the scope of the claim is indeterminate.  For examination, the limitation was interpreted as --The hydraulic device of claim 17, wherein the hydraulic motor is a swashplate type motor --.
Claim 20 Ln 1-2 cites the limitation "The hydraulic device of claim 17 is a bent axis variable displacement piston motor”.  It is unclear if this motor is the same as or in addition to the ‘hydraulic motor’ stated in claim 17 line 10.  Therefore the scope of the claim is indeterminate.  For examination, the limitation was interpreted as --The hydraulic device of claim 17, wherein the hydraulic motor is a bent axis variable displacement piston motor --.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed 


Claims 1-11 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over TAKAO, SHOSUKE et al. JP 54050741 A, hereinafter Takao, in view of S?RENSEN JESPER KIRK et al. WO 2016200272 A1, hereinafter Kirk, in further view of Mangano; Alain et al. US 6038859 A, hereinafter Mangano.  
RYGAARD HANSEN; Michael et al. US 20180180066 A1 has been used throughout as an English language equivalent of Kirk.
Takao, Kirk and Mangano are considered analogous art to the claimed invention because the references are from the same field of endeavor as the claimed invention (hydraulic circuits comprising single or double counter balance valves); or the reference is reasonably pertinent to the problem faced by the inventor (controlling an actuator during operation with respect to braking automatically).  MPEP2141.01(a) I.
Regarding claim 1, Takao discloses (Fig. 1-4) a hydraulic control system comprising: 
a distribution assembly for supplying and receiving fluid, the distribution assembly having a tank (53), a pump (P) configured to pump fluid from the tank and a directional valve (54) for distributing pressurised fluid from the pump and to return fluid to the tank; 
a valve assembly (15) fluidly connected to the directional valve (via lines A, B), the valve assembly having a counterbalance valve assembly (S, Pg 6 Ln 237-241 states that the valve S provides a counterbalance function for aiding during an over-running the counterbalance valve assembly, and wherein a shuttle line (the lines connecting (E) to (A, B)) connects a brake line (55) to the first main line; 
a hydraulic motor (m) fluidly connected to the valve assembly, wherein the first main line connects the hydraulic motor to the counterbalance valve assembly (depicted as connecting the two); and 
a brake assembly (49-52) fluidly connected to the brake line (55). 

Takao fails to explicitly state that the system comprises a first overcenter valve and a pressure reducing valve, wherein a drain line connects the pressure reducing valve to the hydraulic motor.
Kirk discloses (Fig. 2, 11) a distribution assembly for supplying and receiving fluid, the distribution assembly having a tank (4/6), a pump (5) configured to pump fluid from the tank and a directional valve (9) for distributing pressurised fluid from the pump and to return fluid to the tank; 
a valve assembly (11/14/11’/14’) fluidly connected to the directional valve (via lines 7, 8), the valve assembly having a first overcenter valve (11/14), a second over center valve (11’/14’), wherein a first main line (8) connects the directional valve to the first overcenter valve, and a second main line (7) connects the directional valve to the second overcenter valve; 
a hydraulic motor (1, Fig. 1 depicted as a linear motor; 903, Fig. 11 [0093] states the motor may be a linear or rotational motor) fluidly connected to the valve assembly, wherein the first main line connects the hydraulic motor to the first overcenter valve 
Kirk further states the first/second overcenter valves perform the function for aiding during an over-running motor situation [0007].
Because both Takao and Kirk teach counterbalance valve assemblies, it would have been obvious to one skilled in the art to substitute one counterbalance valve assembly for the other to achieve the predictable result of preventing an over-running condition.
The result of this modification is the device of Takao replacing valve (S) with the first/second counter balance valves of Kirk (11/14; 11’/14’).

The modified device of Takao/Kirk fails to explicitly state that the system further comprises a pressure reducing valve, wherein a drain line connects the pressure reducing valve to the hydraulic motor.
Mangano discloses (Fig. 1) a distribution assembly for supplying and receiving fluid, the distribution assembly having a tank (R), a pump (P) configured to pump fluid from the tank and a directional valve (32) for distributing pressurised fluid from the pump and to return fluid to the tank; 
a valve assembly (B) fluidly connected to the directional valve (via lines 26, 28), the valve assembly having a pressure reducing valve (64), wherein a shuttle line (26C/28C) connects the pressure reducing valve to the first main line (via shuttle valve (62)); 
a hydraulic motor (10) fluidly connected to the valve assembly; and 
a brake assembly (12) fluidly connected to the pressure reducing valve (via line (16A), wherein a drain line (72) connects the pressure reducing valve to the hydraulic motor (via lines 68, 76, to common motor drain). 
Mangano further discloses it is beneficial to connect the shuttle line to the brake assembly via a pressure reducing valve in instances where the motor requires high pressures but the brake assembly requires low pressures for activation (Col 8 Ln 8-24).
Mangano further discloses it is beneficial to connect the pressure reducing valve to the hydraulic motor drain “in order to allow passage of the immobilization member 18 from its active position shown in FIG. 1 to its inactive position, it is necessary to allow draining of the de-activation chamber 14” (Col 8 Ln 48-51).
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify Takao, by providing a pressure reducing valve between the shuttle line and the brake assembly, and connecting the pressure reducing valve to the hydraulic motor drain, as taught by Mangano, for the purpose of enabling a low pressure brake assembly to function within a high pressure motor system..
Regarding claim 2, Takao discloses (Fig. 1-4) the distribution assembly has a first conduit (conduit connecting (P) to (54)) and a second conduit (conduit connecting (54) to (53)) and the directional valve (54) has a first (center) and a second position (depicted left position), wherein the directional valve connects the first conduit to the second conduit in the first position and wherein the directional valve connects the first conduit to the first main line (A) and second conduit to the second main line (B) in the second position. 
Regarding claim 3, Takao discloses (Fig. 1-4) the directional valve has a third 
Regarding claim 4, Takao discloses (Fig. 1-4) a shuttle valve (E) positioned on the shuttle line connects the pressure reducing valve to the shuttle line (as modified by Mangano, the device has a pressure reducing valve downstream of (E)). 
Regarding claim 5, Kirk discloses (Fig. 1-4) the valve assembly further comprises a second over center valve (11’/14’) and wherein a second main line (7) connects the directional valve (9) to the second overcenter valve (as modified above for claim 1). 
Regarding claim 6, Takao discloses (Fig. 1-4) the shuttle line connects the pressure reducing valve to the second main line (the shuttle line connects the first/second main lines via shuttle (E) to the pressure reducing valve as modified above for claim 1). 
Regarding claim 7, Kirk discloses (Fig. 1-4) the hydraulic motor (1) is fluidly connected to the second overcenter valve (11’/14’) and wherein the second main line (7) connects the hydraulic motor to the second overcenter valve (depicted as connecting). 
Regarding claim 8, Takao discloses (Fig. 1-4) a fluid pipe (56) connected to the hydraulic motor (m). 
Regarding claim 9, Takao discloses (Fig. 1-4) --a fluid pipe (56) connected to the tank (53). 
Regarding claim 10, Takao discloses (Fig. 1-4) a hydraulic device comprising 
Regarding claim 11, Takao discloses (Fig. 1-4) the hydraulic device of claim 10 is a bent axis fixed displacement piston motor, wherein the drain line extends from the valve block into the housing (depicted as a bent axis fixed displacement piston motor whereby the drain line extends though the housing at least at (18)). 
Regarding claim 14, Takao discloses (Fig. 1-4) the directional valve (54) has a third position (depicted right position) and wherein the directional valve connects the first conduit (P-54) to the second main line (B) and second conduit (54-53) to the first main line (A) in the third position. 
Regarding claim 15, Takao discloses (Fig. 1-4) a shuttle valve (E) positioned on the shuttle line connects the pressure reducing valve to the shuttle line (as modified by Mangano, the device has a pressure reducing valve downstream of (E)). 
Regarding claim 16, Takao discloses (Fig. 1-4) a shuttle valve (E) positioned on the shuttle line connects the pressure reducing valve to the shuttle line (as modified by Mangano, the device has a pressure reducing valve downstream of (E)). 

Regarding claim 17, Takao discloses (Fig. 1-4) a hydraulic device (the device is disclosed as a hydraulic motor and therefore a hydraulic device) comprising a hydraulic control system comprising: 
a distribution assembly for supplying and receiving fluid, the distribution assembly having a tank (53), a pump (P) configured to pump fluid from the tank and a directional valve (54) for distributing pressurised fluid from the pump and to return fluid 
a valve assembly (15) fluidly connected to the directional valve (via lines A, B), the valve assembly having a counterbalance valve assembly (S, Pg 6 Ln 237-241 states that the valve S provides a counterbalance function for aiding during an over-running motor situation), wherein a first main line (A/a’) connects the directional valve to the counterbalance valve assembly, and wherein a shuttle line (the lines connecting (E) to (A, B)) connects a brake line (55) to the first main line; 
a hydraulic motor (m) fluidly connected to the valve assembly, wherein the first main line connects the hydraulic motor to the counterbalance valve assembly (depicted as connecting the two); and 
a brake assembly (49-52) fluidly connected to the brake line (55);
wherein the distribution assembly has a first conduit (conduit connecting (P) to (54)) and a second conduit (conduit connecting (54) to (53)) and the directional valve (54) has a first (center) and a second position (depicted left position), wherein the directional valve connects the first conduit to the second conduit in the first position and wherein the directional valve connects the first conduit to the first main line (A) and second conduit to the second main line (B) in the second position, 
wherein the directional valve has a third position (depicted right position) and wherein the directional valve (54) connects the first conduit (P-54) to the second main line (B) and second conduit (54-53) to the first main line (A) in the third position;
wherein a shuttle valve (E) positioned on the shuttle line connects the brake line to the shuttle line.

Takao fails to explicitly state that the system comprises a first overcenter valve and a pressure reducing valve, wherein a drain line connects the pressure reducing valve to the hydraulic motor.
Kirk discloses (Fig. 2, 11) a distribution assembly for supplying and receiving fluid, the distribution assembly having a tank (4/6), a pump (5) configured to pump fluid from the tank and a directional valve (9) for distributing pressurised fluid from the pump and to return fluid to the tank; 
a valve assembly (11/14/11’/14’) fluidly connected to the directional valve (via lines 7, 8), the valve assembly having a first overcenter valve (11/14), a second over center valve (11’/14’), wherein a first main line (8) connects the directional valve to the first overcenter valve, and a second main line (7) connects the directional valve to the second overcenter valve; 
a hydraulic motor (1, Fig. 1 depicted as a linear motor; 903, Fig. 11 [0093] states the motor may be a linear or rotational motor) fluidly connected to the valve assembly, wherein the first main line connects the hydraulic motor to the first overcenter valve (depicted as connecting the two) and the second main line connects the hydraulic motor to the second overcenter valve. 
Kirk further states the first/second overcenter valves perform the function for aiding during an over-running motor situation [0007].
Because both Takao and Kirk teach counterbalance valve assemblies, it would have been obvious to one skilled in the art to substitute one counterbalance valve assembly for the other to achieve the predictable result of preventing an over-running condition.
The result of this modification is the device of Takao replacing valve (S) with the first/second counter balance valves of Kirk (11/14; 11’/14’).

The modified device of Takao/Kirk fails to explicitly state that the system further comprises a pressure reducing valve, wherein a drain line connects the pressure reducing valve to the hydraulic motor.
Mangano discloses (Fig. 1) a distribution assembly for supplying and receiving fluid, the distribution assembly having a tank (R), a pump (P) configured to pump fluid from the tank and a directional valve (32) for distributing pressurised fluid from the pump and to return fluid to the tank; 
a valve assembly (B) fluidly connected to the directional valve (via lines 26, 28), the valve assembly having a pressure reducing valve (64), wherein a shuttle line (26C/28C) connects the pressure reducing valve to the first main line (via shuttle valve (62)) and a shuttle valve (62) positioned on the shuttle line connects the pressure reducing valve to the shuttle line (depicted as connecting);
a hydraulic motor (10) fluidly connected to the valve assembly; and 
a brake assembly (12) fluidly connected to the pressure reducing valve (via line (16A), wherein a drain line (72) connects the pressure reducing valve to the hydraulic motor (via lines 68, 76, to common motor drain). 
Mangano further discloses it is beneficial to connect the shuttle line to the brake assembly via a pressure reducing valve in instances where the motor requires high pressures but the brake assembly requires low pressures for activation (Col 8 Ln 8-24).
Mangano further discloses it is beneficial to connect the pressure reducing valve 
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify Takao, by providing a pressure reducing valve between the shuttle line and the brake assembly, and connecting the pressure reducing valve to the hydraulic motor drain, as taught by Mangano, for the purpose of enabling a low pressure brake assembly to function within a high pressure motor system, 
Regarding claim 18, Takao discloses (Fig. 1-4) the hydraulic device of claim 10 is a bent axis fixed displacement piston motor, wherein the drain line extends from the valve block into the housing (depicted as a bent axis fixed displacement piston motor whereby the drain line extends though the housing at least at (18)). 

Claims 12, 13, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Takao, in view of Kirk, in further view of Mangano, in further view of Thoma; Jean U. US 4142450 A, hereinafter Thoma.
Regarding claims 12 and 19, the modified device of Takao discloses the claimed invention substantially as claimed, as set forth above for Claim 10 except fails to explicitly state that the hydraulic device of claim 10 is a swash plate, wherein the drain line extends from the valve block into the housing. 
Thoma discloses (Fig. 2) a hydraulic device is a swash plate (60), wherein the drain line extends from the valve block into the housing (Col 3 Ln 58-61 discloses a drain path/line extending from the valve block through/into the housing).
Since applicant has not disclosed that having a swash plate solves any stated problem or is for any particular purpose, and it appears that the bent axis fixed displacement piston motor, as modified by Thoma would perform equally well with the swash plate as claimed by applicant, it would have been an obvious matter of design choice to further modify the bent axis fixed displacement piston motor of Takao by utilizing a swash plate as claimed for the purpose of motoring via hydraulic fluid pressure.

Regarding claims 13 and 20, the modified device of Takao discloses the claimed invention substantially as claimed, as set forth above for Claim 10 except fails to explicitly state that the hydraulic device of claim 10 is a bent axis variable displacement piston motor, wherein the drain line extends from the valve block into the housing. 
Thoma discloses (Fig. 1) a hydraulic device is a bent axis variable displacement piston motor (Col 2 Ln 43-63), wherein the drain line extends from the valve block into the housing (Col 3 Ln 58-61 discloses a drain path/line extending from the valve block through/into the housing).
Since applicant has not disclosed that having a variable displacement solves any stated problem or is for any particular purpose, and it appears that the bent axis fixed displacement piston motor, as modified by Thoma would perform equally well with the variable displacement as claimed by applicant, it would have been an obvious matter of design choice to further modify the bent axis fixed displacement piston motor of Takao by utilizing a variable displacement as claimed for the purpose of motoring via hydraulic 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW WIBLIN whose telephone number is (571)272-9836.  The examiner can normally be reached on Monday-Friday 8:00 am - 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH BOMBERG can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
	/MATTHEW WIBLIN/            Examiner, Art Unit 3745 

/F Daniel Lopez/Primary Examiner, Art Unit 3745